Voting time
The next item is the vote.
(For the results and other details on the vote: see minutes.)
(FR) Madam President, I wanted to bring it to your attention that my card is not working, because I have just put in a card I thought I had lost in the office and it shows as not valid. So I am here, I want to vote, I have my card, but it is not working any more. I do not know what I should do, but I should like that to be recorded in the minutes.
We will send a technician so that you will be able to participate in the vote.
I should just like to point out before we start the vote that I shall not be reading out the numerical results of the roll-call votes: I shall just tell you whether they are adopted or rejected.